FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 02/01/2021 to claims 1-2, 5-7, and 9 have been acknowledged by the Examiner. Claims 3-4 and 8 have been cancelled. No additional claims have been added. Claims 11-17 remain withdrawn as they are limitations of a non-elected invention.
Thus claims 1-2, 5-7, and 9-10 are being considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/01/2021, with respect to the Drawings and Claims have been fully considered and are persuasive.  The objections of the Drawings and Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/01/2021, with respect to the 112 Rejections have been fully considered and are moot as the claims (Claims 3 & 4) have been cancelled. No limitations of the cancelled claims have been incorporated into the amended instant claims. The 112b Rejections of the claims have been withdrawn. 
Applicant's arguments filed 02/01/2021 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. Amended independent claim 1 has been amended to include subject matter and limitations that were not originally presented in the recited claim- specifically being the amendments to the claim regarding the defining of the insertion space as a groove. Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claimed limitations and/or previously presented art has been further analyzed to meet the amended claim limitations of the independent claim. Rejections for .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-2, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20140224257 A1) in view of Scheu (USPN 5879157 A). Abramson is defined by the 2nd embodiment of Figure 7, any related disclosures of the figures, and all general elements that are shared among the embodiments such as the analogous structures of Figures 1-6. Scheu is defined by the 3rd embodiment of Figure 3, any related disclosures of the figures, and all general elements that are shared among the embodiments such as the analogous structures of Figures 1-2.
Regarding claim 1, Abramson discloses a coupling member (Abstract, Figure 7- device 700) comprising: a sliding member (Figure 1- telescoping member 712 coupled with threaded anterior end 714 forms a sliding member structure, [0032- generally discusses the structures of the device 700) having a first axial direction end portion (see annotated Figure 7 below- first axial direction end portion of telescoping member 712 of sliding member is indicated) that is configured to be coupled to a first attachment portion (Figure 7- indicated first axial end portion of telescoping member 712 is shown to be coupled to second attachment structure 716) provided at a first attachment that is adapted to be mounted to one of a maxilla or a mandible, ([0022]- discusses that the hinge system may be attached to mounting structures such as a removable mouth guard formed to fit on the dental arches, [0026]- “The second attachment structure 116 extends from the telescoping member 112 and allows the device 100 to be pivotably connectable to the maxillary dental arch” and also discusses that the eyelet 118 of the second attachment structure 116 engages a connector of the maxillary dental arch, wherein structure 116 is analogous to structure 716 of Figure 7); and a sleeve (Figure 7- housing 702, [0023]- generally discusses the parts of the device 100, that are analogous to that of Figure 7) having a first axial direction end portion (see annotated Figure 7 below- first axial direction 
Abramson does not teach an insertion space is formed at a second axial direction end portion of the tube shaped engagement member for a tool that is configured to be inserted into the insertion space, and wherein the insertion space is a groove that is open at an end face at the second axial direction end portion of the tube shaped engagement member. Scheu teaches an analogous coupling member (Figure 3- Herbst mechanism 1b) wherein there is an insertion space formed at a second axial direction end portion of nd embodiment and the stop would be capable of being inserted back into the cavity of the housing of the coupling. This capability and modification of the device of Abramson-2nd embodiment to form a similar insertion space would not hinder the functionality of the coupling member to be able to mount onto a first and second attachment of a mouth guard and allow the displacement/movement of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tube shaped engagement member of the sliding member of the coupling member as disclosed by Abramson to have an open configuration at its second axial direction end portion to form an insertion space in the form of a groove to be able to insert a tool into the insertion space as taught by Scheu. A skilled artisan would have been motivated to utilize an tube shaped member with an open configuration at its second axial direction end portion to form an insertion space as a groove because Scheu suggests that this configuration allows for quick assembly and disassembly of the Herbst mechanism within the mouth of a patient because the stop screw is accessible for insertion or removal from its coupling with the telescopic rod (Scheu- [col 3, lines 25-35]). A skilled artisan would also have a reasonable expectation to manufacture the coupling member comprising of a tube shaped engagement member as disclosed by Abramson to have an insertion space as instantly claimed because Scheu suggests that having an insertion space is conventional in telescoping coupling members for a upper and lower mouthpieces that are analogous to Abramson.

    PNG
    media_image1.png
    492
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    800
    media_image2.png
    Greyscale

Regarding claim 2, Abramson as modified by Scheu teaches the coupling member of claim 1 as discussed above. Abramson as modified by Scheu further teaches wherein the first attachment portion (Abramson Figure 7- attachment structure 716) is formed projecting out from an outer wall face of the first attachment (Abramson [0022]- “The device 100 is attachable via attachment structures that can be pivotably connected pivotably connectable to the maxillary dental arch. The second attachment structure 116 is a fin-like extension that includes a substantially circular eyelet 118 for attachment to the maxillary dental arch via a connector (not shown) that allows the hinge to pivot smoothly about the connector via rotation.”, wherein attachment structure 116 is analogous to attachment structure 716 with eyelet 718); the second attachment portion (Abramson Figure 7- attachment  structure 706) is formed projecting out from an outer wall face of the second attachment (Abramson [0023]- “The first attachment structure 106 is a fin-like extension that can be integrably formed with the housing or separately attached to the housing. The first attachment structure 106 includes a substantially circular eyelet 108 for attachment to the mandibular dental arch via a connector that allows the hinge to pivot smoothly about the connector via rotation.”, wherein attachment structure 106 is analogous to attachment structure 706 with eyelet 708). 
Regarding claim 5, Abramson as modified by Scheu teaches the coupling member of claim 1 as discussed above. Abramson as modified by Scheu further teaches the restricting section configured by a pair of stoppers provided inside a sleeve (Abramson Figure 7- threaded portion 703 within the housing 702 inherently forms a restriction section configured by narrowed section 705 of the housing 702 and the stop 720 within the housing 702 such that section 705 and stop 720 are understood as stoppers), and the tube shaped engagement member is inserted between the pair of stoppers inside the 
Regarding claim 6, Abramson as modified by Scheu teaches the coupling member of claim 1 as discussed above. Abramson as modified by Scheu further teaches  the restricting section configured by narrow diameter portions formed at an inner peripheral face of the sleeve (Figure 7- inner portion or threaded portion 703 within the housing 702 inherently forms a restricting section wherein the housing 702 has narrowed section 705 at one end), and a wider diameter portion formed at the tube shaped engagement member so as to abut the narrow diameter portions (Figure 7- threaded anterior end 714 is seen to have a wider diameter edge that abuts the narrowed section 705 of the sleeve 702).
Regarding claim 7, Abramson as modified by Scheu teaches the coupling member of claim 1 as discussed above. Abramson as modified by Scheu further teaches wherein the tube shaped engagement member is rotatable about an axis (Abramson Figure 7- threaded anterior end 714 is capable of being rotated about an axis defined across the length of the device 700 as the end 714 is threaded and there are no structures which would abut the rotation of the threaded anterior end 714), and an amount that the screw portion of the rod (Abramson Figure 7- telescoping member 712 is shown to have a threaded end or a screw portion at its end) is screwed into the screw receiving portion of the tube shaped engagement member is adjustable by rotation about the axis of the tube shaped engagement member (Abramson [0032]- “a telescoping member 712 is positioned through the narrowed end 705 and a threaded anterior end 714 of the telescoping member is separately mated with the main length of telescoping member 712 and advanced until the threaded anterior end 714 is fully seated onto the main length of the telescoping member 712. Separating the telescoping member into two threaded pieces 712, 714 and separating the inner channel into two pieces 704, 705 can simplify 
Regarding claim 9, Abramson as modified by Scheu teaches the coupling member of claim 1 as discussed above. Abramson as modified by Scheu further teaches the screw portion of the rod is a male threaded portion (Abramson Figure 7- end of telescoping member 712 is shown to have a threaded end which is understood to be a male threaded portion as it is threaded into threaded anterior end 714) having a scale formed thereon (Abramson Figure 7- telescoping member 712 comprising of the end screw portion is shown to have indicia, [0028]- discusses the indicia and what it represents); the screw receiving portion of the tube shaped engagement member is a female threaded portion (Abramson [0032]- “a threaded anterior end 714 of the telescoping member is separately mated with the main length of telescoping member 712 and advanced until the threaded anterior end 714 is fully seated onto the main length of the telescoping member 712. Separating the telescoping member into two threaded pieces 712, 714”, wherein it the thread of the threaded anterior end 714 would be understood to be a female thread to mate with the screw portion of the telescoping member 712); and an opening is formed at an outer peripheral face of the tube shaped engagement member at the first axial direction end portion of the tube shaped engagement member (see annotated Figure 7 above from claim 1 discussion- an inherent opening is formed at the indicated first axial end direction portion of the threaded anterior end 714 to receive the screw portion of the telescoping member 712).
Regarding claim 10, Abramson as modified by Scheu teaches the coupling member of claim 1 as discussed above. Abramson as modified by Scheu further teaches a mouthpiece (Abramson [0022]- “For example, such mounting structures can include fixed orthodontic wires or a removable mouth guard”) comprising: the coupling member of claim 1 (Abramson Figure 7- device 700); a mandibular attachment (Abramson [0022]- mounting structures that are themselves connected with the dental arches. Such mounting structures can vary, and can be fixedly attached to the dental arches or removably attached to the dental arches. For example, such mounting structures can include fixed orthodontic wires or a removable mouth guard, preferably though not necessarily plastic, formed to fit securely onto the dental arches and selectively insertable or removable. In an embodiment, the hinge system can comprise two devices positioned on opposite sides of the maxillary and mandibular dental arches.”) serving as the first attachment; a maxillary attachment (Abramson [0022]- “The device 100 is attachable via attachment structures that can be pivotably connected to mounting structures that are themselves connected with the dental arches. Such mounting structures can vary, and can be fixedly attached to the dental arches or removably attached to the dental arches. For example, such mounting structures can include fixed orthodontic wires or a removable mouth guard, preferably though not necessarily plastic, formed to fit securely onto the dental arches and selectively insertable or removable. In an embodiment, the hinge system can comprise two devices positioned on opposite sides of the maxillary and mandibular dental arches.”) serving as the second attachment; the first attachment portion projecting from an outer wall face of the mandibular attachment; and the second attachment portion projecting from an outer wall face of the maxillary attachment (Abramson [0023]- “The first attachment structure 106 is a fin-like extension that can be integrably formed with the housing or separately attached to the housing. The first attachment structure 106 includes a substantially circular eyelet 108 for attachment to the mandibular dental arch via a connector that allows the hinge to pivot smoothly about the connector via rotation.”, [0026]- “The second attachment structure 116 extends from the telescoping member 112 and allows the device 100 to be pivotably connectable to the maxillary dental arch. The second attachment structure 116 is a fin-like extension that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140255866 A1 (Faust)- teaches a telescopic device that is operated by an internal spring for the extension of the device.
US 20120070797 A1 (Edgren)- teaches a telescopic appliance comprised of a screw inserted within a sleeve for adjustment.
US 20130177861 A1 (Hayes)- teaches a telescopic appliance comprising of a shaft within a sleeve and a spring mechanism for the extension of the appliance.
US 20200345463 A1 (Dischinger)- teaches a coupling member with a telescoping rod for treating malocclusions with braces.
US 20070190477 A1 (Sheikh)- teaches a basic coupling for malocclusions between upper and lower teeth.
US 20020025502 A1 (Williams)- teaches an orthodontic connecter wherein the telescoping rod has a screw end.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 7, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786